NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

KAREEM JABBAR STANSBURY, Sr.,                      No. 10-16231

                Plaintiff - Appellant,             D.C. No. 1:09-cv-01043-DLB

  v.
                                                   MEMORANDUM *
UNITED STATES GOVERNMENT; et
al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Dennis L. Beck, Magistrate Judge, Presiding **

                               Submitted July 12, 2011 ***

Before:         SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Federal prisoner Kareem Jabbar Stansbury, Sr., appeals pro se from the

district court’s judgment dismissing his action under Bivens v. Six Unknown

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            Stansbury consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

violations of his Fifth and Eighth Amendment rights. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to

state a claim under 28 U.S.C. §§ 1915A or 1915(e)(2)(B)(ii). Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order). We affirm.

      The district court properly dismissed Stansbury’s Eighth Amendment claim

because Stansbury failed to allege facts sufficient to state a claim for

unconstitutional conditions of confinement. See Hearns v. Terhune, 413 F.3d

1036, 1042 (9th Cir. 2005) (listing elements of conditions-of-confinement claim

and explaining that the duration of the deprivation is relevant); LeMaire v. Maass,

12 F.3d 1444, 1456 (9th Cir. 1993) (“The Eighth Amendment requires only that

prisoners receive food that is adequate to maintain health . . . .”).

      The district court properly dismissed Stanbury’s due process claim because

it was duplicative of his Eighth Amendment claim. See Graham v. Connor, 490

U.S. 386, 395 (1989) (where a specific Amendment “provides an explicit textual

source of constitutional protection” against a particular sort of governmental

conduct, “that Amendment, not the more generalized notion of ‘substantive due

process,’ must be the guide for analyzing these claims”).


                                            2                                    10-16231
       Stansbury’s remaining contentions are unpersuasive.

       We do not consider Stansbury’s retaliation claim raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

       Stansbury’s request for appointment of counsel, set forth in his opening

brief, is denied.

       AFFIRMED.




                                          3                                    10-16231